PCIJ_B_08_Jaworzina_LNC_NA_1923-12-06_ADV_01_NA_00_EN.txt. PUBLICATIONS DE LA COUR PERMANENTE DE
JUSTICE INTERNATIONALE.

 

SERIE B, N° 8.

Le 6 décembre 1923

RECUEIL

DES

AVIS CONSULTATIFS

_ AFFAIRE DE JAWORZINA .
(FRONTIÈRE POLONO-TCHÉCOSLOVAQUE)

 

 

 

 

PUBLICATIONS OF THE PERMANENT COURT
‘OF INTERNATIONAL JUSTICE.

 

SERIES B, No. 8.
December 6th, 1923

| COLLECTION
OF |

ADVISORY OPINIONS

QUESTION OF JAWORZINA .
(POLISH-CZECHOSLOVAKIAN FRONTIER)

 

 

LEYDE | LEYDEN.
SOCIÉTÉ D'ÉDITIONS. A W. SIUTHOFF'S
A. W. SIJTHOFF PUBLISHING CO.

1923 1923
PERMANENT COURT OF INTERNATIONAL
JUSTICE. - |
1923. .

Oe Deo. Gilt.
| | ; File F. sx
FOURTH SESSION Docket FY. 1

(EXTRAORDINARY)
Present : -
MM. LoDEr, President,
Weiss, Vice-President,
Lord FINLAY, |
MM. NYHOLM,
ODA, Judges,
ANZILOTTI,
HUBER,

YOVANOVITCH, |
BEICHMANN, Deputy- Judges.
WANG,

ADVISORY OPINION No. 8. .

On September 27th, 1923, the Council of the League of
Nations adopted the following Resolution : .

‘The Council of the League of Nations, having been
given cognizance by the Conference of Ambassadors,
in virtue of Article IT, paragraph 2, of the Covenant of the
League of Nations, of the question of the delimitation
of the frontier between Poland and Czechoslovakia in
the region known as “the Spisz district”, and having
undertaken, at the request of the Conference, to propose
a solution as regards the tracing of the frontier line in
this region, has requested the two Governments concerned
to make an exact statement of their cases, the conflict
between which has led the Conference of Ambassadors
to place the matter before the Council. The Govern-
ments themselves have put their cases in the following .
terms :
ADVISORY OPINION No. 8. 7

I. Case of the Polish Government.

The Polish case, to the effect that the question, of the
determination of the Polish-Czechoslovak frontier in the
region of Spisz (Jaworzina) still remains an open one,

is based, in the first instance and with the reservation
that ‘further arguments may be adduced, on the fol-
lowing considerations :

Modifications of the provisional frontier line in the
Jaworzina district may be regarded either as a modific-
ation in the sector extending from Rysy to a point
about 500 metres east of the village of Brzegi (Sector I)
or as a modification of the sector extending from a
point about 500 metres east of Brzegi to Hill rorr (Sec-
tor II). |

Taking the first hypothesis it is contended that the
Decision of the Conference of Ambassadors, dated July
28th, 1920, does not mention Sector I, which thus remains
undetermined. In this case three solutions would be
possible :

(a) The adoption of a supplementary decision by the
Conference of Ambassadors ;

(b) A direct agreement between Poland and Czecho-
slovakia ;

(c) The proposal of modifications by the Delimitation
Commission established in virtue of Article II of the
Decision of July 28th, 1920, in case it should be concluded
that the determination of Sector I was in fact “‘implied”’
in the said Decision.

An authoritative explanation as to the frontier line
‘in Sector I has been given by the Conference of Ambassa-
‘dors in its Note of November 13th, 1922. The Conference, .

which must be considered competent to interpret its
own decisions, recognises that it will have to take a
supplementary decision as regards Sector I [solution
(a) mentioned above].

Taking the second hypothesis, it is contended that,
in virtue of Article II of the Decision of July 28th, 1920,
the Delimitation Commission could propose modific-
s

ADVISORY OPINION No. 8. 8

ations of the frontier line in Sector II. It could not be
deprived of this right by the decision which the Confer-
ence of Ambassadors adopted on December 6th, 1921.
This decision, the exact meaning of which only becomes
clear in the light of the authentic interpretation given in
the Note of November 13th, cannot, in any case, apply

to Sector II, in view of the fact that it was not preceded
by a vote of the Delimitation Commission. The right
of the Delimitation Commission remained unimpaired
after December 6th, 1921. ,

The vote taken by the Delimitation Commission on
September 25th, 1922, was perfectly valid ; the Czecho-
slovak Commissioner took part in it, and the Czecho-
slovak Government has no ground for contesting. the
validity of the vote.

’ By his action in accepting, on April 23rd, 1927, the
Polish Declaration relating to the whole Czechoslovak
frontier line, the Czechoslovak Delegate on the Delimit- ~
ation Commission bound his Government :

(a) as to the possibility of making territorial changes
in favour of Poland in the Jaworzina district.

(b) as to the fact that the final tracing of the frontier
line in the Teschen and Orava districts of Silesia depends
on the settlement of the question of the Spisz (Jaworzina)
frontier line.

In signing the agreement with Poland dated Novem-
ber 6th, 1921 (Annex B), (+), the Czechoslovak.Govern-
ment undertook to settle amicably the Jaworzina
question; the exact meaning of this agreement, in
conjunction with subsequent documents, clearly shows
that it was a question of a division of that territory.

II. Case of the Czechoslovak Government. .

(x) In view of the claims made by Poland and Czecho-
slovakia with regard to the territory known as the dis-

(1) Not reproduced here.
ADVISORY OPINION No.. 8. ‘ 9

trict of Spisz, the Supreme Council at Paris stated, in
its decision dated September 27th, 1919, that the said
territory,.as defined in that decision; was to be considered
a plebiscite area. -

(2) By the terms of the declaration made.at the Spa
Conference on July roth, 1920, the Polish and Czecho-
slovak Delegates agreed, on behalf of their respective
. Governments, that the Spisz plebiscite should be sus-
pended and that the Allied Powers should take the necess-
ary measures for the final settlement of the dispute.

(3) By the resolution dated July rrth, 1920, the Prin-
cipal Allied Powers instructed the Conference of Ambassa-
dors to divide the district of Spisz between Poland and
Czechoslovakia, in such a manner as to leave ‘to Poland
the northwest portion of Spisz. L

(4) By its Decision dated July 28th, 1920, the Confer-
ence of Ambassadors carried out this division by tracing _
the frontier line described. in Article 1, paragraph 3,
of the Decision.

(5) By the terms of Article 2 of the Decision, the
Conference of Ambassadors reserved the right to effect
slight modifications of the frontier line, in accordance
with proposals to be submitted by the Delimitation Com- _
mission instituted under that Article. The power of
effecting modifications only applies to the middle portion
of the line as described in the Decision dated July 28th,
1920.

(6) In the early days of July 1921, the President of the ©
Delimitation Commission transmitted to the Conference
of Ambassadors the final proposals made by the Polish
’ and Czechoslovak Commissioners, together with the
opinion of the Allied Commissioners.

(7) By the terms of the annex to the political agree- —
ment between Poland and Czechoslovakia,.dated Novem-
ber 6th, 1921, the two Governments undertook to settle
ADVISORY OPINION No. 8. IO

by direct agreement, within a time limit of six months,
the question of the Jaworzina district of the Spisz
territory south of the frontier line defined in the Decision
of July 28th, 1920. This agreement in no way changed
the legal position created by the Decision of July 28th,
1920.

(8) On December 2nd, 1921, the Conference of Ambas-
sadors decided to proceed to mark out the frontier line
defined in the Decision of July 28th, 1920, if the agree-
ment referred to in paragraph 7 was not arrived at within
a prescribed time. The agreement was not arrived at,
although the time limit was prolonged on two occas-
ions. By the terms of the said decision, the Conference
of Ambassadors rejected the proposals of the Delimit-
ation Commission mentioned in paragraph 6and exhausted
its right to modify the frontier line in virtue of Article
2 of the Decision dated July 28th, 1920.

(9) The Conference of Ambassadors has no power to
revoke a previous decision.

In view of the conclusions formulated in the two cases
stated above, the Council of the League of Nations has
the honour to request the Permanent Court of Inter-
national Justice to give an advisory opinion on the fol-
lowing question: |

Is the question of the delimitation of the frontier
between Poland and Czechoslovakia still open, and,
if so, to what extent: or should it be considered as
already settled by a definitive decision (subject to
the customary procedure of marking boundaries locally,
with any modifications of detail which that procedure
may entail) ? :

_ The Council has requested the two Governments con-

cerned to be prepared to assist the Court by furnishing
it with all relevant documents or explanations. It
has the honour to transmit to the Court the dossier
communicated to it by the Conference of Ambassadors.
% ADVISORY, OPINION No. 8. II

This dossier may be subsequently supplemented if con
sidered necessary. |

The: Secretary-General is authorised -to submit this
request to the Court, together with all the relevant
documents, to explain to the Court the action taken by
the Council in the matter, to give all assistance necessary
in the examination of the question and, if required, to
take steps to be represented before the Court.”

On September 29th, 1923, the Secretary-General of the
League of Nations submitted to the Permanent Court of .
International Justice the following Request :

“The Secretary-General of the League of Nations, in
pursuance of the Council Resolution of September 27th,
1923, and in virtue of the authorisation given by the
Council, has the honour to submit to the Permanent
Court of International Justice an application requesting
the Court, in accordance with Article 14 of the Covenant,
to give an advisory opinion to the questions. which have.
been referred to the Court by the Resolution of September
27th, 1923, (cf. attached text).

The Secretary-General will be prepared to furnish any
assistance which the Court may require in the examin-
ation of the question, and will, if necessary, arrange to be
represented before the Court.”

In accordance with Article 73 of the Rules of Court, notice
of the request for an Advisory Opinion was given to Members
of the League of Nations through the Secretary-General,
and to the States mentioned in the Annex to the Covenant.

A number of documents were attached to the Request (+).

 

(D) I.

H.
1.

 

Note from the President of the Conference of Ambassadors to the Secre-
tary-General of the League of Nations, dated August 18th, 1923.
Documents transmitted by the Conference of Ambassadors (with maps).
Decision of the Supreme Council of the Principal Allied and Associated
Powers dated September 27th, 1919, in regard to the Duchy of Teschen
and the territories of Spisz and Orava.

. Declaration by the Polish and:Czechosiovak Governments, dated at Spa,

July 10th, 1920.

. Decision of the Supreme Council of the Principal Allied and Associated

Powers, dated at Spa, July 11th, 1920, with a Note of the same date
to the Representatives of the Polish and Czechoslovak Governments.
Decision of the Conference of Ambassadors, dated July 28th, 1920.

. Treaty between the Principal Allied and ‘Associated Powers and Poland,
ADVISORY OPINION No. 8. 12

At the request of the Permanent Secretariat of the League of
Nations the Conference of Ambassadors transmitted to the
Court, through the Permanent Secretariat, a number of sup-
plementary documents (1).

Roumania, the Serb-Croat-Slovene State and Czechoslovakia, in regard to
certain frontiers of these States, signed at Sévres on August 10th, 1920.

. Decision of the Conference of Ambassadors, dated December 2nd, 1921.

Note from the President of the Conference of Ambassadors to the Polish
and Czechoslovak Ministers at Paris, dated December 6th, 1921.

Note from the Czechoslovak Minister at Paris, to the President of the
Conference of Ambassadors, dated December 16th, 1921.

. Note from the Polish Minister at Paris to the President of the Conference

of Ambassadors, dated December 17th, 1921.

. Note from the President of the Conference of Ambassadors to the Polish

and Czechoslovak Ministers at Paris, dated December 29th, 1921

. Note from the President of the Conference of Ambassadors to the Polish

Minister at Paris, dated April 7th, 1922.

. Note from the Polish Minister at Paris to the President of the Conference

of Ambassadors, dated April 11th, 1922

. Note from the Czechoslovak Minister at Paris to the President of the

Conference of Ambassadors, dated April 12th, 1922.

. Decision of the Conference of Ambassadors, ‘dated April 28th, 1922.
! Note from the President of the Conference of Ambassadors to the Polish

and Czechoslovak Ministers at Paris, dated May 6th, 1922

. Note from the Polish Minister at Paris to the President of the Conference

of Ambassadors, dated. May 9th, 1922.

. Note from the President of the Polish-Czechoslovak Delimitation Com-

mission to the Conference of. Ambassadors, dated September 12th, 1922.

. Note from the President of the Polish-Czechoslovak Delimitation Com-

mission to the Conference of Ambassadors, dated September 26th, 1922,
with a detailed description of the proposed line.

. Note from the Drafting Committee of the Conference of Ambassadors,

dated October 21st, 1922

. Note from the President of the Conference of Ambassadors to the Polish

and Czechoslovak Ministers at Paris, dated November 13th, 1922.

. Note from the Czechoslovak Minister at Paris to the President ‘of the

Conference of Ambassadors, dated November 23rd, 1922.

. Note from the Polish Minister at Paris to the President of the Conference

of Ambassadors, dated November 29th, 1922

. Note from the Polish Minister at Paris to the President of the Conference

24.

of Ambassadors, dated March 29th, 1923.
Note from the Polish Minister at Paris to the President of the Conference
of Ambassadors, dated April 26th, 1923.

Ili. Note from the Sécretary-General of the League of Nations to the Mem-

1.

2.
Iv.

V.

1.
2.

VI.

bers of the Council, dated September 7th, 1923, transmitting :

A note from M. Skirmunt, Polish Delegate fo the League of Nations,
addressed to the Secretary-General of the League of Nations, dated
September 3rd, 1923.

Letter from the Polish Minister at Paris to the President of the Confe-
rence of Ambassadors, dated August 21st, 1923.

Note from the Secretary-General of the League of Nations to the Mem-
bers of the Council, dated September 13th, 1923, transmitting a letter
from M. Benés, President of the Czechoslovak Council of Ministers to the
Secretary-General of the League of Nations, dated September 11th, 1923.
Note from the Polish Minister for Foreign Affairs to the Secretary-
General of the League of Nations, dated September 12th, 1923, trans-
mitting ;

A memorandum upon the legal aspect of the question and stating the
case of the Polish Government.

A memorandum setting out the economic reasons in favour of the allo-
cation of Jaworzina to Poland.

Note from the Secretary-General of the League of Nations to the Mem-
bers of the Council transmitting a letter from the Polish Minister for
Foreign Affairs to the Secretary-General of the League of Nations,
dated September 21st, 1923, transmitting the text of Annex B of the Polish-
Czechoslovak agreement signed at Prague on November 6th, 1921.

VII. Report of the Spanish Representative on the Council of the League. of

(1) 1.

Nations, dated September 26th, 1923.

Note from the General Secretariat of the Conference of Ambassadors to

the President of the Polish-Czechoslovak Frontier Delimitation Commission,
dated November 9th, 1920.
ADVISORY OPINION No. 8. 13

The Polish Government supplied the Court with a printed
volume entitled “Collection of Diplomatic Documents con-
cerning the Jaworzyna Question ; December 1918 — August

_ 1923” (?).

2.

Note from the General Secretariat of the Conference of Ambassadors

to the President of the Polish-Czechoslovak Frontier Delimitation Com-

mission, dated. July 28th, 1921.

. Note from the President of the Polish-Czechoslovak Frontier Delimitation
commission to the Conference of Ambassadors, dated September 12th,

. Note from the Czechoslovak Commissioner to the Presiderit of the Polish-
Czschoslovak Frontier Delimitation Commission, dated September 20th,
1

. Note, dated July 5th, 1921, from the President of the Polish-Czechoslovak

Frontier Delimitation’ Commission to the Conference of Ambassadors, and

annexed thereto a table giving a summary of the Polish and Czechoslovak

proposals in regard to the line of the frontier in the territory of Spisz.

. Note from the Italian Commissioner to the President of the Polish-Czecho-
slovak Delimitation Commission, dated July 6th, 1921.

7. Letter from the President of the Polish- Czechoslovak Frontier Delimitation

Commission to the Conference of Ambassadors, dated July 12th, 1921.

. Letter from the President of the Inter-Allied Government and Plebiscite
Commission of Upper Silesia to the President of the Polish-Czechoslovak
Frontier Delimitation Commission, dated November 5th, 1920.

The Permanent Secretariat had further requested the Conference of Ambas-

sadors to furnish, for communication to the Court, a copy of the letter dated
February 7th, 1923, addressed by the Conference to the President of the
Polish-Czechoslovak Frontier Delimitation Commission. The Conference how-

ev

er informed the Court, upon receipt of a communication from the Polish

Delegation at Geneva, that the latter no longer desired to submit this docu-
ment.

(1) In addition to a certain number of documents transmitted to the Court
by the Secretariat of the League of Nations, this Collection contains the fol-
lowing documents:

1. Agreement between the Polish Plenipotentiaries and the Czechoslovak

2.

Delegates, signed at Poprad on December 24th,

Memorandum presented to the -Secretariat of the Peace Conference at
Paris by the Polish Commission for the work preparatory to the Peace
Congress, concerning the delimitation of the frontiers between the Polish
and Czechoslovak States in Teschen-in- -Silesia, Orava and Spisz (March, 1919).
. Note from the Delegate of the Polish Republic at the Peace Conference
to the President of the Supreme Council, dated September 15th, 1919
(with annex).

. Note from the President of the Council of the Polish Republic and
Delegate of the Republic at the. Peace Conference to the President of
the Conference, dated October 7th, 1919.

5. Note from M. Paderewski to M. Millerand, President of the Peace Con-

ference, dated July 30th, 1921.

6. Note from the President of the Polish-Czechoslovak Frontier Delimita-

tion Commission to the Polish Commissioner on that Commission, dated
March 2nd, 1921.
. Proposal for the modification of the frontier line in the districts of Orawa
and Spisz, presented by the Polish Delegation on March 8th,

8. Minutes of the 15th Meeting of the Polish-Czechoslovak Frontier Delimi-

11.

12.

tation Commission, held on April 28rd, 1921.

. Note from the Président of the Polish-Czechoslovak Frontier Delimitation
Commission to the Polish and Czechoslovak Commissioners on that Com-
mission, dated June 3rd, 1921.

. Note from the Polish Commissioner on the Polish-Czechoslovak Frontier

Delimitation Commission to the President of that Commission, dated July
Ist .

Note from the Polish Minister at Prague to the President of the Council

and Minister for |'Foreign Affairs of Czechoslovakia, dated December

12th, 1921.

Note from the Polish Minister at Prague to the President of the Council

and Minister for Foreign Affairs of Czechoslovakia, dated December

19th, 1921.

. Note from the Minister for Foreign Affairs of the Czechosiovak Repu-
blic to the Legation of the Polish Republic at Prague, dated December
27th, 1921.
ADVISORY OPINION No. 8. T4

The Czechoslovak Government, for its part, submitted to

the Court a “Legal Memorandum concerning the determin-
ation of the frontier in the Territory of Spisz (Javorina)”
and annexed thereto a collection of documents () ; it also

14.

 

Note from the Minister for Foreign. Affairs of the Czechosiovak Republic
to the Polish Legation at Prague, dated February 23rd, 2.

Note from the Polish Minister at Prague to the President of the Coun-
cil and Minister for Foreign Affairs of Czechoslovakia, dated March 7th,
1922

. Statement by the Polish Scientific Commission of Experts appointed for

the Jaworzina question, dated April Ist, 1922

. Memorandum from the Polish Legation at. Prague to the Czechoslovak

Minister for Foreign Affairs, dated April 2nd, 1922.

. Note from thé Polish Minister at Prague to the President of the Council

and Minister for Foreign Affairs of Czechoslovakia, dated April 3rd,
1922. (This Note was published in the Czechoslovak Collection under date,
March 29th,).

. Resolution of the Polish Scientific Commission of Experts for the Jawor-

zina question, dated July 21st, 1922.

. Statement of the Polish Scientific Commission of Experts for the Jawor-

zina question, dated Aug. 6th, 1922.

. Note from the Polish Minister at Prague to the President of the Coun-

ci and Minister for Foreign Affairs of Czechoslovakia, dated August 7th,
1 .

Note from the President of the Polish-Czechoslovak Frontiers Delimita-
tion Commission to the Polish and Czechoslovak Commissioners on that
Commission, dated August 7th, 1922.

. Note from the Polish Commissioner on the Polish-Czechoslovak Delimi-

tation “Commission to the President of that Commission, dated Septem-
ber 22nd, 1922.

. Note from the Polish Commissioner on the Polish Czechoslovak Delimi-

tation Commission to the President of that Commission, dated September
25th, 1922

. Minutes of the 19th meeting of the Polish-Czechoslovak Frontier Deli-

mitation Commission held on September 25th, 1922, at 10 a.m.

. Minutes of the 20th Meeting of the Polish- Czechoslovak Frontier Delimi-
‘tation Commission, held on September 25th, 1922, at 1.30 p
. Note from the President of the Polish-Czechosiovak Delimitation Commis-

sion to the Conference of Ambassadors, dated December 18th, 1922.

. Note from the Polish Minister at Paris to the President of the Conference

of Ambassadors, dated March 28th, 1923.

. Note dated May 5th, 1923, from the General Secretariat of the Conference

of Ambassadors to the Polish Legation at Paris, transmitting the Reso-
lution of the Conference in regard to the imposition of taxes by the
Czechoslovak Government in the Jaworzina district.

. Note from the President of the Conference of Ambassadors to the Polish

Minister at Paris, dated May 23rd, 1923.

. Note from the Polish Minister at Paris to the President of the Confe-

rence of Ambassadors, dated July 20th, 1923.

. Note from the President of the Conference of Ambassadors to the Polish

Minister at Paris, dated July 28th, 1923.

. Note from the Polish Minister at Paris to the President of the Conference

of Ambassadors, dated August 17th, 1923.

(1) in addition to the documents previously transmitted by the Permanent
Secretariat of the League of Nations or by the Polish Government, the
Collection contains the following documents:

1. Instructions from the Conference of Ambassadors to the Delimitation

D

&

Commissions (approved by the Conference on July 22nd, 1920).

. Note from the President of the Conference of Ambassadors to the Pre-

sident of the Czechoslovak Delegation, dated July 28th, 1920.

. Decree by the Internafional Sub-Commission for Orava and Spisz, dated

August 7th, 1920.

. Note from the President of the Delimitation Commission to the Polish

and Czechoslovak Commissioners on that Commission, dated June 15th,

. Note from the President of the Delimitation Commission to the Polish

and Czechoslovak Commissioners on that Commission, dated July 12th,

. Memorandum presented in August, 1921, by the Polish Legation at Pra-

gue to the Minister for Foréign Affairs of Czechoslovakia.
ADVISORY OPINION No. 8. 35

handed in to the Court a number of supplementary docu-
ments (1).

In the last place, the Court received a certain number of
maps, from the Conference of Ambassadors, from the Polish
Government through the permanent Secretariat of the League
of Nations, and from the Czechoslovak Government ().

At the request of the Polish and Czechoslovak Governments
respectively, the Court heard, in the course of public sittings
held on November 13th and 14th, oral statements made, on
behalf of the Polish Government, by M. Jean Mrozowski,
President of the Supreme Court of the Polish Republic, and,
on behalf of the Czechoslovak Government, by Dr. Jan

7. Note from the President of the Conference of Ambassadors to the Pre-
sident of the Polish-Czechoslovak Delimitation Commission, dated Decem-
ber 10th, 1921,

8. Memorandum presented by the Polish Legation at Prague to the Minister
for Foreign Affairs of Czechoslovakia, dated January 13th, 1922.

9. Note from the Polish Minister at Prague to the Minister for Foreign
Affairs of Czechoslovakia, dated March 29th, 1922. (See remarks under
No. 18 of note p. 14

10. Memorandum presented by the Polish Legation at Prague to the Minister
for Foreign Affairs of Czechoslovakia, dated August 3rd, 1922.

(1) 1. Instructions concerning Delimitation Commissions, approved by the Confe-
rence of Ambassadors at its meeting on July 22nd, 1920. (The first
document: of the Collection of Instructions is identical ‘with that referred
to in No. 1 of the previous Note.

2. Decisions of the Conference of Ambassadors determining various questions
in regard to the work of Delimitation Commissions.

(Coilection of Documents).

3. The Minutes of meetings Nos. 1 to 18 of the Polish-Czechoslovak Fron-
tier Delimitation Commission. (The Minutes of méetings Nos. 19 and 20
are to be found amongst others in the documents transmitted by the
Polish Government; see note on p. 14 §§ 25 and 26.

(2) 1. General map (scale 1/1,000,000) of the territories of Teschen, Spisz and
Orava, transmitted to the Court with the request (See Document II
of Note on p. 11.

2. Map (Scale 1/200.000) of the territory of Spisz, also transmitted to the
Court with the Request. (See document II of note on.p. 1

3. Map of Czechoslovakia annexed to the Frontiers Treaty of “August 10th,
1920, transmitted by the Conference of Ambassadors.

A. General map of the territories of Teschen, Orava and Spisz annexed to
the Decision of the Conference of Ambassadors of July 28th, 1920, trans-
mitted to the Court by the Conference of Ambassadors.

5. Detailed map of the territory of Spisz annexed to the Decision of the
Conference of Ambassadors of July 28th, 1920, transmitted to the Court
by the Conference of Ambassadors.

6. Map of the Polish-Czechoslovak frontier in the territory of Spisz, trans-
mitted to the Court by the Secretary-General of the League of Nations
at the request of the Polish Delegate to the League of Nations.

7. The maps annexed to the Decision of the Conference of Ambassadors
of July 28th, 1920, have also been transmitted to the Court by the Czecho-
slovak Government.

8. Map (scale 1/100,000) of the territory of Spisz transmitted by the Czecho-
slovak Government.

9. General map of the Polish Czechoslovak frontier at Teschen, Orava and
Spisz, transmitted by the Czechoslovak Government.

10 Map ‘showing the frontiers in the territory of Spisz, annexed to the letter
addressed by the President of the Polish-Czechoslovak Frontier Delimi-
tation Commission to the Conference of Ambassadors, dated September
26th, 1922, transmitted to the Court by the Conference of Ambassadors.
ADVISORY OPINION. No. 8. 16

Kremar, Professor at the University of Prague, and Dr.
Ivan Krno, Counsellor of Legation.

In articipation of that which follows, it may be well
to indicate forthwith in what circumstances the Court has
been asked for an advisory opinion upon the question
stated in the Request reproduced above, and what is the
exact scope of that question.

From the time of the establishment of the Polish and Czecho-
slovak Republics, disputes have arisen between these two:
States with regard to three districts situated on the boundaries
between, them, namely Teschen, Orava and Spisz. The
Supreme Council decided (September 27th, 1919) that the
allocation of these districts should be decided by a
plebiscite. This plebiscite however did not take place. The
Polish and Czechoslovak Governments agreed (July roth,
1920) to accept a settlement of the dispute by the Principal
Allied and Associated Powers. The Supreme Council then
instructed (July 11th, 1920) the Conference of Ambassadors
to divide the three territories. The Conference took (July
28th, 1920) à decision on this subject and set up a Delimitation
Commission, the powers of which it defined.

Poland, however, considered that the line indicated by
this decision as regards the district of Spisz was contrary
to the principles of justice and equity, and formulated pro-
posals for its modification. These proposals were transmitted
(July 5th, 1921) to the Conference by the President of the
Polish-Gzechoslovak Frontier Delimitation Commission.
Whereupon the Conference took a decision (December 2nd,
1921) which, in the opinion of the Czechoslovak Government,
finally confirmed the frontier indicated in the previous decision,
whereas, in the opinion of the Polish Government, this
decision did not close the door to the possibility of modifying
the frontier line as desired by Poland. Attempts to fix a :
line acceptable to both parties, by means of an agreement
between them, failed (August 7th, 1922), and the question
once more came before the Conference of Ambassadors
(September 26th, 1922).

A letter from the Conference (November 13th, 1922)
did not succeed in removing the obstacles to the final deli-
ADVISORY OPINION No. 8, 7

mitation of the Polish-Czechoslovak frontier in the region
of Spisz, nor in calming public opinion. Whereupon on July
27th, 1923, the following Resolution was adopted by the Con-
ference :

“T. Whereas the Conference of Ambassadors, acting
on behalf of the Governments of France, Great. Britain,
Italy and Japan, being co-signatories with the United
States of America, as the Principal Allied and Associated
Powers, of the Peace Treaties of St.Germain with Austria
and Trianon with Hungary, has the duty of fixing the
frontier between Czechoslovakia and Poland in the
region known as “The Spisz territory”, by virtue of a
declaration by the Czechoslovak and Polish Governments,
dated from Spa, July Ioth, 1920;

“And whereas certain difficulties have arisen between
the Czechoslovak Government and the Polish Government,
in the course of the work of the Delimitation Commission,
as to the fixing of the frontier in the Jaworzina district,
and especially with regard to the legal question whether
this frontier is or is not already determined by the follow-
ing resolutions : — Decision of the Supreme Council of ,
September 27th, 1919, declaration of the Czechoslovak
and Polish Governments of July 10th, 1920, Decision of |
the Conference of Ambassadors of July 28th, 1920, the |
so-called Frontier Treaty (unratified) of August roth,
1920, Decision of the Conference of Ambassadors of
December 6th, 1927 (1);

(1) With regard to the dates (December 6th, 1921) it may be well to reproduce
a note communicated to the Court by the Permanent Secretariat of the Lea-
gue of Nations:

‘“‘The Decision of the Ambassadors’ Conference dated December 2nd, 1921,
(No. 6 of the dossier transmitted to the Council of the League of Nations
by the Conference of Ambassadors) is sometimes described in Polish and
Czechoslovakian documents as ‘‘the decision of December 6th, 1921”. This date
(December 6th) is that of the letter in which the Decision was communicated
to the Governments concerned (No. 7 of the dossier). In the letter of the
Delimitation Commission to the Conference of Ambassadors, dated September
26th, 1922 (No. 18 of the dossier), the same Decision is referred to as “the
Decision of December 10th, 1921", this date being no doubt that of the noti- :
fication of the decision in question to the Commission.

The proposal of the Delimitation Commission communicated to the Confe-
rence of Ambassadors by the letter of September 26th, 1922 (No. 18 of the
dossier) is often referred to as ‘‘the Decision (or vote) of September 25th,

In document No. 21 of the same dossier (letter from M. Osusky to the
President of the Ambassadors’ Conference dated November 23rd, 1922) the
decision of the Supreme Council of the Allied Powers of July 28th, 1920, is
referred to as ‘‘the decision of July 29th, 1920°.” :
ADVISORY OPINION No. 8. : 18

“The said Governments have decided, by application
of Article II, paragraph 2 of the Covenant of the League
of Nations, to lay these difficulties before the Council
of the League and to request it to be good enough to
inform the Conference of the solution which it recom-
mends as regards the delimitation of the frontier line
in question. |

“The Council of the League of Nations shall be
requested to consider this matter as of great urgency.

“The said Governments would have no objection
should the Council see fit to ask the opinion of the Court
of International Justice on the legal question already
mentioned which is raised by these dfficulties.

“II. The foregoing decision shall be communicated
to the Polish and Czechoslovak Governments”.

In accordance with the wish expressed in the letter of
the President of the Conference of Ambassadors, dated
August 18th, 1923, transmitting this Resolution to the Secret-
ary-General of the League of Nations, the question of the
delimitation of the Polish-Czechoslovak frontier in the region
of Spisz (Jaworzina) was placed on the agenda of the 26th
Session of the Council of the League of Nations.

At the Council meeting (!), the representatives of the two
countries concerned both agreed that the question at issue
was one upon which an impartial legal opinion based on
justice and equity should be obtained, and they laid stress _
- upon the necessity of regarding the matter as one of extreme
urgency, In accordance with the Council’s decision of
September 20th, 1923, the Spanish representative got into
touch with them and, with their assistance, prepared the
report recommending to the Council the adoption of the Resol-
ution reproduced at the beginning of the present Opinion,
which requests the Court to give an advisory opinion upon
the question under consideration.

During the discussion in the Council upon this Report, M.
Benés, the Czechoslovak representative, felt obliged to ask

 

 

(1) Provisional Minutes of the 26th Session of the Council, 15th and 19th meetings,
ADVISORY OPINION No. 8. 19

whether it was clearly understood that the Court, on receipt
of the request for an advisory opinion on the Jaworzina que-
stion, would have to give its opinion upon the respective cases
of the two Governments concerned which are reproduced ir
the Request.. The Spanish representative fully reassured him.
upon this point.

The report to the Council on the Jaworzina question records,
amongst other things, that the representatives of the two
Governments concerned agreed that the Council should ask
the Court for-an advisory opinion, requesting the President
of the Court, if possible, to be so good as to convoke an extra-
ordinary session of the Court, under Article 23 of the Statute,
in order to enable the Council to consider the advisory opinion
at its next session, which is to commence on December roth,
next.

For the purpose of informing the President of the Court
of the Council’s desire that an extraordinary session
should be convoked, the Secretary-General of the League :
of Nations sent him a copy of this Report on September
29th, 1923.

Having regard to the circumstances, the President of the
Court complied with the wish thus expressed and, in virtue
of his powers under Article 23 of the Statute of the Court,
summoned an extraordinary session of the Court, commencing
on November rath, 1923.

The Members of the Council of the League of Nations, as
composed when the above-mentioned Resolution of Sep-
tember 27th was adopted, were duly notified that the Court
had been so convoked.

It follows from the foregoing that the object of the convoc-
ation of this extraordinary session was to enable the Court,
on the basis of the. information indicated above, to give
without delay its opinion upon the cases submitted by the two
Governments concerned, as reproduced in the Request,
regarding the question whether the delimitation of the frontier }
between Poland and Czechoslovakia is still open and, if so, }
to what extent, or whether it should be considered as already
settled by a definitive decision.
ADVISORY OPINION No. 8. 20

I.

When, as a result of the European War and the dissolution
of the Austro-Hungarian Monarchy, Poland and Czechoslo-
vakia were reestablished as independent States, their frontiers

were, generally speaking, indicated by the same historical and !

ethnological factors which had led to their reconstitution.

The necessity remained, however, either for a formal pro-
nouncement with regard to the extent of the territories
respectively allocated to two States above-mentioned or for
a settlement of territorial questions in regions where, owing
to special circumstances, the historical or ethnological frontier
remained uncertain or met with difficulties which prevented
the parties concerned from voluntarily accepting it.

‘The task of ensuring the recognition of the frontiers of
the new States and of settling disputes which might arise
between them was undertaken by the Principal Allied and
Associated Powers represented in the Supreme Council then
‘sitting at Paris. Thus, in the Peace Treaties, side by side
with clauses regarding the frontiers of Germany, Austria and
Hungary, are to be found clauses by which.the Principal Allied
and Associated Powers reserve the right subsequently to
fix the frontiers of the new States, having obtained in advance
the consent of the States enumerated above, to the fron-
tiers thus to be determined. As regards Poland and Czecho-
slovakia, clauses of this kind are to be found in Articles 8z and
87 of the Treaty of Versailles, Article 91 of the Treaty of

St. Germain-en-Laye and Article 75 of the Treaty of Trianon. |

Historical and ethnological circumstances pointed naturally

to the former frontier between Galicia and Hungary as the
frontier between the new Polish and Czechoslovak Republics.
\With the exception of certain disputed sectors which will be
mentioned later, this frontier seems, indeed, to have been
adopted by the two States from the very outset as being the
natural outcome of these circumstances. Although — seeing
that the Treaty of Sèvres of August roth, 1920, of which
mention will be made later, has not yet been concluded — there
ADVISORY OPINION No. 8. 21

is no express provision recognising this frontier, the Court
has no doubt upon the matter. The very fact that disputes
have arisen between the two States with regard to certain
points on this frontier seems hardly explicable except on the
assumption that everywhere else the frontier between Galicia
and Hungary has been adopted as the frontier between Poland
and Czechoslovakia. This conclusion appears to be in
conformity with the state of affairs which had existed even
before the termination of hostilities. Moreover it also
appears from the letter sent on May gth, 1922, by the Polish
Minister to the Conference of Ambassadors that the delim-
itation of the ‘‘Polish-Czechoslovak frontier defined by
Article I of the Treaty of Sévres’’, i. e. practically the whole
of the frontier, was accepted by Poland except as regards
_ the territories of Orava and Spisz.

Nevertheless, the adoption of the frontier in question
gave rise to serious difficulties in three sectors, namely the
former Duchy of Teschen and the regions of Spisz and Orava.
Both Poland and Czechoslovakia laid claim to these territories
for historical, ethnological or economic reasons with which
the Court is not concerned.

Confronted with these claims and with the disturbances”

which did not fail to occur in the above-mentioned territories,
the Supreme Council, in execution of the duties which it had
assumed with regard to the frontiers of the new States,
adopted in the first place the Decision of September 27th, 1919.

By this decision the Principal Allied and Associated
Powers, being desirous of placing the Duchy of Téschen and
the territories of Orava and Spisz under a sovereignty con-
forming to the wishes of the inhabitants, determined ‘‘to
hold a plebiscite in these territories under conditions cal-
culated to ensure a loyal and sincere expression of opinion”,
and took the necessary steps for this purpose.

An analysis of the contents of this decision is not of impor- ,

tance for the purposes of the present opinion, since the |

\:

plebiscite was subsequently abandoned. But the following !

point should be brought out.
ADVISORY-OPINION No. 8. 22

Amongst the measures taken with a view to the holding :
of a plebiscite in the three territories, the delimitation of :
the territories themselves took the first place. This delimi-. :
tation formed the subject of the first Article of the decision, —
which runs as follows: |

“In the territory which on April 1st, 1914, constituted
the Duchy of Teschen and in the territories of Spisz
and Orava as hereinafter defined, the inhabitants will
be called upon to record by vote whether they desire
to be attached to Poland or to Czechoslovakia..

(1) District of Spisz.

(a) All the communes of the political district of
Starawies (Szepesofalu, or Altendorf).

(b) The ‘communes of the portion of the district
of Kesmark (Kiezmark) situated to the northwest of
the watershed between the basins of the Dunajec and
the Poprad, including those. communes which are tra-
versed by this watershed.

(2) District of Ovava.

All the communes of the political districts of Trsztena
(Trzciana) and Nameszto (Namiestow)”’.

The boundaries resulting from this delimitation are formed,
on the one. hand, by the former frontier between Galicia
and Hungary and on the other hand by a line proceeding
from one point on this frontier to another point on the same
frontier. 7

It has been contended by Poland that this delimitation,
having been adopted in a decision in which arrangements were
made for a plebiscite and with a view to the holding of this
plebiscite, lost all value once it had been decided to abandon

the plebiscite. The Court cannot share this view.

The territorial delimitation contained in Article 1 of

em,

the Decision of Séptember 27th, 1919, was clearly adopted ..

having regard to the disputes which had arisen between
Poland and Czechoslovakia as concerned Teschen, Orava
and Spisz. It. therefore coincides with the extent of the
territories in regard to which the Principal Allied and Asso-
ciated Powers recognised the existence of a serious dispute
ADVISORY OPINION No. 8. 23

and declared themselves prepared to find a solution. The
question has not changed. Its subject remains the same,
in spite of the fact that a different procedure for the settle-
ment of the dispute was subsequently adopted. In these
circumstances the Court is of opinion that the Decision of
September 27th, 1919, determined once and for all the terri-
tories in dispute and that the successive decisions taken with
a view to the settlement of this very dispute must be con-
sidered as relating to the territories thus determined. Above
all, this applies to the Decision of the Supreme Council of
July zith, 1920, which replaces that of September 27th, 1919,
as regards the manner in which the allocation of the
disputed territories is to be carried out. Since the Decision
of July rith, 1920, contained no other provision for the deli-
mitation of the territories to be divided, the natural infe-
rence is that it maintained the previous delimitation, which
it was obviously unnecessary to repeat.

Numerous difficulties arose which showed that a satis-
factory solution of the dispute would not be obtained by means
of a plebiscite. .

On July roth, 1920, the Polish and Czechoslovak Delegates
at the Conference of Spa signed a declaration by which,
after taking cognizance of the decision of the Allies once
more to take in hand the Czechoslovak-Polish dispute, they
decided to accept the final settlement of the dispute by the
Allied Powers. On behalf of their respective Governments,
therefore, they agreed that the plebiscite in Teschen, Orava
and Spisz should be suspended and that the Allied Powers,
after hearing both parties, should take the necessary steps
for the final settlement of the dispute.

On the very next day the Supreme Council — it was then ,
in session at Spa — adopted a resolution as a result of which
the settlement of the question of Teschen, Orava and Spisz,
entered upon a new phase. |

The resolution of July rrth, 1920, is composed of two
parts. The first contains the approval of a draft resolution
and certain provisions regarding communications to be made
following upon the adoption of the Resolution. The second
begins by recapitulating the abnormal conditions prevailing
ADVISORY OPINION No. 8. 24

in the territories of. Teschen, Spisz and Orava, declares the
necessity for a speedy settlement of the dispute and recog-
nizes that it has been shown to be impossible to obtain the
desired result, either by means of a plebiscite or by recourse
to arbitration. It continues to the effect that in these circum-
stances the representatives of the French, British, Italian
and Japanese Governments, at Spa assembled, consider that
it is now for the Supreme Council to take upon itself the
responsibility of making a definitive settlement as regards the
disposal of the territories in dispute. It goes on to say that
such a decision appears all the more opportune as the Polish
and Czechoslovak Ministers for Foreign Affairs have, by a
declaration made on the preceding day, notified that they |
are ready to accept any definitive settlement of the dispute
which the Allied Powers might decide upon. It is accordingly
resolved that the said Ministers shall be immediately informed
of the decision taken by the representatives of the four Powers,
with an intimation that the Delegates of the Allied Powers in
the Ambassadors Conference will forthwith be authorised,
after hearing the two parties interested, to elaborate with the
least possible delay a decision in accordance with the instruct-
ions of the Supreme Council. .

These indications, which are ‘contained in the last part
of the Resolution, were to be communicated confidentially by
each of the Allied Powers to its delegate in the Ambassadors’
Conference. As regards the territories of Spisz and Orava,
the instructions stated that these territories would be
divided so as to leave to Poland the north-eastern part of
Orava and the north-western part of Spisz, according to the
lines approximately shown on a map annexed to the instruc-
tions. This map was not communicated to the Court.

No doubt has been raised with regard to the right of the
Supreme Council to go back upon its previous decision. More-
over, the Resolution was adopted after the declaration above-
mentioned of the two States interested had been made.

On the other hand, there has been some discussion as to the

nature and scope of this resolution of the Supreme Council.
The Czechoslovak Government, in the legal memorandum
ADVISORY OPINION No. 8, 25

submitted to the Court, has seen fit to define the legal nature
of the instructions as a special mandate, conferred upon the
Conference of Ambassadors by the Supreme Council, to act
on behalf of the Allied Powers. The Polish delegate, in his
oral statement in Court, criticized this conception of a man-
date, and described the resolution of the Supreme Council
as a delegation of powers. The two Governments appear,
however, to agree in recognising that the decision. which is
effective as between the parties is that of the Ambassadors’
Conference, and that any question as to the extent of the
- duties and powers of the Ambassadors’ Conference is a
matter d’ordve intérieur and only concerns the Supreme
Council and the Ambassadors’ Conference.

The Court does not consider that it should discuss points
of law which are not necessarily connected with the reply to
be given to the question put, and therefore confines itself
to the following considerations : _

The resolution of July rith, 1920, is a declaration of
the intention of the Allied Powers to settle the dispute with
regard to the territories of Teschen, Orava and Spisz by their
direct division between the parties concerned. With this
object the Allied Powers appointed the body by which they
intended to carry out their task, and fixed certain rules
governing the proceedings of the body thus selected, that is
to say, the Ambassadors’ Conference. Since the division
of the territories was thus committed to the Conference
of Ambassadors, it is certain that only a decision of that Con-
ference could effect this division between Poland and Czecho-
Slovakia. It would, on the other hand, be going too far to say
that the resolution of the Supreme Council, as such, is ineffec-
tive between the parties. It would seem rather that in this
respect a distinction should be drawn between the various
provisions of the second part of the resolution.

Paragraphs 1 to 4, which contain a declaration of the
intention of the Allied Powers directly to undertake the
‘division of the disputed territories without holding any plebis-
cite, which ‘take note of the declaration of the Polish and
Czechoslovak delegates of the previous day, which appoint the
Ambassadors’ Conference as the body by which the division
ADVISORY OPINION No. 8. 26

should be effected, and adopt certain rules of procedure
with regard to the relations between the Conference of
Ambassadors ‘and the two. States concerned, undoubtedly
have certain legal consequences as regards those States,
consequences which, moreover, neither Poland nor Czecho-
slovakia have thought of disputing. It was certainly in view
of these consequences that the first four paragraphs of the
resolution were officially communicated to the delegates of
the two Governments, in accordance with. the instructions
of the Supreme Council itself.

The last paragraph of the resolution of the Supreme Coun-
cil may be considered as a mutual undertaking on the part
of the Principal Allied Powers to send to their delegates in
the Ambassadors’ Conference confidential instructions to the
same effect, the tenour of which is fixed in the resolution itself.
By its nature this part of the resolution therefore only concerns
relations between the Principal Allied Powers. Each of the
delegates at the Ambassadors’ Conference, therefore, had to
act according to instructions directly received from his
Government. It would therefore be for the Governments of
the Allied Powers, if necessary, to examine the manner in
which their representatives have carried out the task entrusted
to them. Neither Poland nor Czechoslovakia have anything
to say in this purely. internal matter.

Having established the foregoing, it should be added
that since the instructions in question have been communic-
ated to the Court, there is nothing to prevent the latter from
principal document in the question, namely the Decision of
the Conference of Ambassadors of July 28th, 1920, adopted in
consequence of the decision of the Supreme Council and the
instructions above-mentioned.

It,

In conformity with the Resolution of the Supreme Council
dated July r1th, 1920, the Conference of Ambassadors, on the
28th of that month, took a decision by which the three dis-
ADVISORY OPINION No. 8. | 27

puted districts of Teschen, Orawa and Spisz were divided
between Poland and Czechoslovakia.

Before indicating the legal significance of this decision as
regards the question submitted to the Court, a brief analysis
must be made of its contents.

The decision signed by the four representatives of the British
Empire, France, Italy and Japan consists of a preamble, which
contains a statement of the preceding events and documents,
and further, of nine sections, I—IX, hereafter called articles.
Article I lays down ‘‘the limits of the sovereignty of Poland
and Czechoslovakia respectively over the former duchy
of Teschen and the territories of Orawa and Spisz’’, fixing
for each of these districts a dividing line, which begins and ends
in each case at a given point on a “former frontier” (the
expression actually used), namely, in the case of Teschen the
former frontier between Germany and Austria and between
Hungary and Silesia, and in the case of the two other districts
the former frontier between Galicia and Hungary. These.
new lines joining portions ef former frontiers are described
topographically in the decision either by means of defined
points or approximate descriptions.

The last paragraph of this Article I contains a clause which
must be considered as the recognition of the sovereign rights
of Poland and Czechoslovakia over the territories respectively
allotted to them ; it runs as follows :

“The United States of America, the British Empire,
France, Italy and Japan hereby decide and declare that
from this date the sovereignty of Poland and Czecho-
slovakia respectively shall extend to the territories
situated on either side of the frontier line laid down
above”.

Article IT provides for a: Delimitation Commission and for
effecting, in certain circumstances, modifications in the
frontier line traced. |

Articles III and IV deal with the population of the territo-
ADVISORY OPINION No. 8. | 28

ries divided (acquisition of nationality, right of option,
amnesty) whilst Articles V to VII regulate financial and eco-
nomic questions (proportionate division of the financial bur-
dens of the former Austro-Hungarian Monarchy ; recognition
of vested rights and interests in the three districts ; conven-
tions to be concluded between the two countries for reciprocal
supply of coal and oil and with regard to certain railway
communications).

Finally, Article IX provides that all other financial, legal
or administrative questions will form the subject of special
agreements between the two States, the right of intervention,
if need be, for the purpose of facilitating a settlement, being
reserved to the Principal Allied and Associated Powers.

The preamble of the decision of July 28th, 1920, clearly
shows that this decision is intended to carry into execution
the terms of the Resolution of the Supreme Council of July
Iith, 1920. A comparison of the two documents proves
that it was intended to carry out these terms completely
and definitively. In view of the reservations made and
doubts raised on this subject, it is, however, necessary to
consider very closely three questions :

(1) What is the nature and effect of the decision of
July 28th, 1920;

(2) What is the frontier line as defined by this decision
in the Spisz district ;

(3) Is this frontier line wholly or partly subject to
modifications, and in what circumstances.

A further question, namely, whether the delimitation
effected in the Teschen and Orava districts might, as the
Polish Government maintained, depend upon the solution
adopted as regards the Spisz territory, will be considered
separately, after the various aspects of the special problem
of Spisz have been analysed.

As regards the first question, — the nature and effect
of the decision of July 28th, 1920, — it is necessary in the first
place to ascertain the legal basis of that decision.

This basis is twofold.
ADVISORY OPINION No. 8. . 29

The Principal Allied and Associated Powers, by virtue of
the powers which they claimed in regard to the determination
of the frontiers of the new States, declared in their resolution
of July 11th their willingness to assume responsibility for the
settlement of the dispute. This resolution appeared to them
all the more opportune as it was in conformity with the
agreement of July roth, 1920, between the two States con-
cerned which agreement was, according to its very terms,
concluded by Poland and Czéchoslovakia on being apprised
oi the desires, of the Principal Allied Powers.

The decision taken on July 28th is therefore the fulfilment
at once of a resolutioa of the Principal Allied Powers and of an
agreement between the interested paities. It was taken in
accordance with a common desire on the part of all concerned
to arrive at a final settlement of the dispute between Poland
and Czechoslovakia. In this respect it has much in common

with arbitration. The two States placed themselves in the ©

hands of the Supreme Council which ‘‘guided by sentiments of
justice and equity will have due regard to the true interests
of the two kindred nations”. Such are the terms used in the
declaration of July xoth. |

This general conclusion is confirmed by the circumstances
surrounding the decision of July 28th, 1920. The Powers
were confronted with a serious dispute, which in their opinion
necessitated a speedy solution. Only by a settlement ema-
nating from a duly authorised body could the whole dispute
be disposed of without leaving any important point for subse-
quent decision, and the task with which the Conference of
Ambassadors was entrusted be fulfilled. And in fact the
decision constitutes the carrying out in full of the instruc-ions
contained in the Resolution of the Supreme Council.

The very terms of the decision of July 28th, prove that not
only a final solution was intended, but one which would
have immediate effect. The Powers represented on the Con-
ference of Ambassadois recognise, through their plenipoten-
tiaries, the sovereignty of the two States over the territories

respectively allotted to them, trom the date of the decision.

The period of one year granted to persons who, being above
the age of 18 years, had acquired either Polish or Czecho-

SRT Teme ge
ADVISORY OPINION No. 8. 30

slovak nationality, to opt in favour of the other nationality
_began likewise, under the terms of Article III, to run on
July 28th, 1920, and the economic conventions mentioned
above had to be concluded within two months from that date...

The final character of the decision referred to above is also |
shown, with special clearness, by the declaration appended
to the decision, which is signed by the plenipotentiaries of
Poland and Czechoslovakia. It runs as follows:

“The undersigned duly authorised representatives of
the Polish and Czechoslovak Governments, in accor-
dance with their Declaration of July roth, 1920, hereby
accept, on behalf of their respective Governments, the
provisiors set out above.

Done at Paris this 28th day of July, 1920.

(signed) J. J. PADEREWSKI.
Dr. EpvarD BENES”’.

It is true that on July 30th, 1920, M. Paderewski addressed
a letter to the President of the Conference of Ambassadors in
which he regretted the solution arrived at ; but, whatever
historical value this letter may possess, it cannot be given any
weight when compared with the joint declaration reproduced
above. This declaration concludes the series of documents
which begins with the agreement signed at Spa on July roth,
1920, by the same Polish and Czechoslovak plenipotentiaries.
The two agreements give to the decision arrived at — over and
above the authority possessed by a decision of the Principal
Allied and Associated Powers in this case — the force of a
contractual obligation entered into by the parties. The
question of the revision of the decision has not been directly
raised, and could not, indeed, be raised.

In the letter of July 28th, 1920, by which the President of
the Conference of Ambassadors communicated to M. Benés
the decision of that day, the Czechoslovak. Government was
called upon to take steps to occupy the territory allotted to
it, upon receiving notice to that effect, the Principal Allied
and Associated Powers being desirous of withdrawing their
ADVISORY OPINION No. 8. 31

troops of occupation as soon as possible from the districts in
question. No doubt a similar request was sent to Poland. It
is evident that the Conference of Ambassadors was under the
impression that, by its decision of July 28th, 1920, a final
settlement in the three disputed districts was assured in the
near future. In fact, the occupation referred to appears to
have taken place a short time afterwards. By a decree of
August 7th, 1920, the International Sub-Commission for
Orava and Spisz, as a result of orders received, declared that
its duties were terminated, and handed over its powers to the
Czechoslovak and Polish Commissioners. Not only was the
task entrusted to the Conference of Ambassadors by the

Supreme Council fulfilled by the decision of the Conference, |

but this decision itself was put into execution.

The second question to be considered relates to the frontier
fixed by the decision of July 28th, 1920, in the Spisz district.
According to the Polish contention, the decision referred to
determined only one part of this frontier, that which is
topographically described, whereas as regards the other parts
of the Spisz region in which the territories of Poland and
-Czechoslovakia were conterminous, nothing was yet decided ;
the delimitation question was therefore still open. —

This contention cannot be accepted, for the following
reasons :

The conference of Ambassadors was called upon to divide
the Spisz territory. This territory had, since the Resolution

of the Supreme Council of September 27th, 1919, constituted —

a clearly-defined district, the western northern and north-
western boundaries of which were formed by the old Hunga-
rian-Galician frontier, whilst on the south-east a new boun-
dary following the limits of certain communes had been traced
by the Supreme Council.
This territory is connected on the west with that of Orava
by a portion of the former frontier between Galicia and Hun-
gary, and this same frontier also continues to the east
of Spisz. The Conference of Ambassadors, in effecting the
division. prescribed, traced a line which quitted the former
frontier between Hungary and Galicia at a point on the river

nn
+

ADVISORY-OPINION No. 8. 32

Bialka, about 500 metres east of the village of Brzegi, and
rejoined the same frontier near Hill 487 on the road from
Czorstyn to Szepesofalu. By this line, in conformity with the
instructions given by the Supreme Council, the north-west
part of the territory is allotted to Poland and the rest to
Czechoslovakia.

By virtue of this division, the frontier line between the two
States was necessarily determined by means of the line
described above and the, two parts of the former frontier
between Hungary and Galicia which prolong it to the west and
east. That is the frontier between Poland and Czechoslovakia
in the Spisz district. It is true that the decision only gives
a topographical description of the new line of division.
But this is in no way surprising. The division involved
only one new frontier line, and the other portions had not
merely been determined since September 27th, 1919, but were
identical with the former Hungarian-Galician frontier, which
was perfectly well known and probably marked out in detail.

If the delimitation of the frontier between the two States had
related only to the line described in the decision, the Confe-
rerice would not have been acting in accordance with the
instructions of the Supreme Council, which were to divide the
districts in dispute “with the least possible delay”. Ifit had
merely taken one step towards effecting a division, reserving
the right to determine the other portions subsequently, it
would have remained impossible to carry out almost all the
provisions of the decision of July 28th, 1920; and this
fact makes such a view untenable. The clauses relating
to the immediate recognition of the sovereignty of the
States concerned over the territories, and to the time
limits, which began to run as from July 28th both as
regards the right of option and the conclusion of subsequent
conventions, as well as all the provisions of Articles III
to VIII, presuppose the existence of a territory defined
and delimited in all respects, especially in relation to the
other State.

Several important facts may be mentioned in support of
the above statements. The special map of the Spisz district
ADVISORY OPINION No. 8. 33

(1/75.000) annexed to the decision of July 28th, and dated the
same day, marks with a continuous red line the frontier where
it coincides with the former Hungarian-Galician frontier,
and with a dotted red line the line described in the decision.
The explanation of signs shown on the map indicates a con-
tinuous red line followed by a dotted red line as “frontier
defined in the present decision”. In another map, which
includes the three divided territories (1/200.000) and which is
also attached to the decision of July 28th, one unbroken red
line, which is desribed as ‘‘frontier defined in the present
decision”’, includes both the three portions of frontier des-
cribed topographically for Teschen, Orava and Spisz, and
also the portions of the former Hungarian-Galician frontier
in these territories and connecting them with each other.
It thus appears that the authors of the maps, who are undoubt-
edly also responsible for the topographical descriptions in
the decision, realised that the line defined in the decision
embraces much more than the frontier described in detail.

Another fact confirms the foregoing. The map (r/75.000)
which the Delimitation Commission submitted to the Confe-
rence of Ambassadors in September 1922, with the proposal
for a new line, shows with a red line, called “‘the frontier
line defined by the decision of July 28th, 1920’, the whole
frontier line in the Spisz territory. It therefore appears
from this map that the frontier in question coincides with
the former frontier between Galicia and Hungary, except as
regards the line described in the decision.

. It is true that the maps and their tables of explanatory
signs cannot be regarded as conclusive proof, independently of
the text of the treaties and decisions ; but in the present case
they confirm in a singularly convincing manner the conclus-
ions drawn, from the documents and from a legal analysis of
them; and they are certainly not contradicted by any document.

The so-called “Frontiers” Treaty of Sèvres, dated August
roth, 1920, although it has not yet taken effect, nevertheless is
of interest as a document contemporary with the decision of
July 28th, and emanating from the same Powers as compose
the Supreme Council and the Conference of Ambassadors.
°

ADVISORY OPINION No. 8. ; 34

Now, the frontier between Poland and Czechoslovakia in
the districts of Orava and-Spisz is, according to this Treaty
_(Article I), to be formed by the old frontier between Hungary
and Galicia, except at those points where the decision of
July 28th has departed from that frontier and has traced
new lines. This line is therefore in conformity with that
-found on the large map (r/200.000) annexed to the said
decision, and representing the three disputed districts.

Another argument, pointing to the same conclusion, is to be
found in the decree referred to above of the International
1920. Sub-Commission of Spisz and Orava, dated August 7th,
This decree, which was issued with a view to the handing
over to each State of the territories allotted to it, mentions
the communes which are separated by the new frontier —
Jaworzina, Stara Ves and Kolembark being named — it is
evident that the Commissioners who were directly responsible
for the carrying out of the decision of July 28th, 1920, did not
doubt that the whole territory of Spisz had been divided
by the decision. Moreover no protests appear to have been
raised on this subject. |

According to the contention of the Polish Government,
with which for the reasons given above the Court cannot
agree, the Conference of Ambassadors by its decision of July
28th, 1920, did not carry out initsentirety the task entrusted
to it by the Supreme Council’s Resolution adopted at Spa:
on the rith of the same month. According to the Polish
Government, the frontier between Poland and Czechoslovakia
in the territory of Spisz, including the region of Jaworzina, —
was not fixed by that decision, and consequently, the Princi-
pal Allied Powers still have full powers to fix this frontier,
quite apart from and over and above any proposed modifica-
tion submitted to them by the Delimitation Commission
under Article II, paragraph 3, of that decision. The quest-
ion, therefore, is alleged to be still open..

In support of this standpoint, various documents have
been quoted. In the first place, a note of the Drafting
Committee formed by the Conference of Ambassadors, dated
October 21st, 1922, and in the second place, two letters with
ADVISORY OPINION No. 8. 35

the same contents, addressed on November 13th, 1922, by
the President of the Conference to the Polish and Czechoslo-
vak Ministers at Paris.

The note from the Drafting Committee contains the follo-
wing passage :

* “By virtue of a declaration made at Spa on July roth,
1920, the Polish and Czechoslovak Governments agreed
that their respective frontiers in the territories of
Teschen, Orava and Spisz should be fixed by the Princ-
ipal Allied and Associated Powers. |

“In accordance with this declaration, the Principal
Allied Powers, by their decision of July 28th, 1920,
fixed these frontiers in the territories of Teschen and
Orava, and also in the territory of Spisz with the excep-
tion of the portion, including the region of Jaworzina.

On August roth, 1920, the frontiers of the Central
European States, and amongst them those of Poland
and Czechoslovakia, were confirmed or determined by
the so-called Frontiers Treaty, which also filled in the
gap left by the decision of July 28th, as regards the region
of Jaworzina.

The Treaty of August roth has not come into force,
and though in certain respects its provisions have been
applied in anticipation, this has only been done subject
to the express consent of the parties affected.

Since the Treaty of August roth, 1920, the only one
which deals with the region of Jaworzina is not in force,
and since the decision of July 29th, 1920, leaves this
frontier undetermined, it follows that the Principal
Allied Powers have, at the present time, only to consider
the declaration of Spa of July roth, 1920, which provides
them with full powers for the determination of this
frontier.

The Principal Allied Powers therefore have the fullest
possible rights to undertake the determination of this
frontier.”’

Furthermore, the President of the Conference of Ambassa-
ADVISORY OPINION No. & - | 36

dors defines as follows the legal situation as it appears in
the question of the Jaworzina frontier, in letters to the
representatives of the Polish and Czechoslovak Republics :

“The Jaworzina sector of the Polish-Czechoslovak
frontier was not defined in the decision of July 28th,
1920. It is only defined in the so-called Frontiers Treaty
of August roth, 1920, which is not yet in force. The
Polish Government, when, on May ogth, 1922, it
agreed that the work of demarcation should forthwith be
commenced on that part of the Polish-Czechoslovak
frontier defined by that Treaty, reserved all its rights
with regard to the territories of Orava and Spisz, and
the Conference is bound to admit that the Treaty of
August roth, cannot be adduced as against the Polish
Government in regard to the question in dispute. Again,
on July roth 1920, Poland and Czechoslovakia con-
cluded an arrangement at Spa, agreeing that their
respective frontiers in the territories of Teschen, Orava .
and Spisz should be fixed by the Principal Allied and
Associated Powers. As the frontier in the region of
Jaworzina was not fixed by the decision of July 28th,
and as the Treaty of August roth, 1920, is not yet in
force, it follows that the Principal Allied Powers have
retained all the rights which they derived from the
agreement between the Polish and Czechoslovak
Governments with regard to the determination of this
part of the frontier. Accordingly, the Conference obser-
ves that in the work of the Delimitation Commission,
allusion has been made to the decision of July 28th,
1920, but there has been no mention of the Treaty of
August roth.”

The Court considers that notwithstanding the high autho-
rity of the opinion expressed on behalf of the Conference of
Ambassadors and its Drafting Committee, such opinion can-
not outweigh the perfectly clear language of the decision of
July 28th, 1920. It has nothing to add to the reasoning
already advanced to demonstrate that there is no gap in the
ADVISORY OPINION No. 8. 37

Polish-Czechoslovak frontier line indicated by the decision
of July 28th, and that except for the reserve contained in
paragraph 3 of Article 2, the decision under consideration
left no question open for subsequent discussion in the region
of Jaworzina.

Without succes it has been maintained. against this reas-
oning that the letter of November 13th, 1922, from the Confe-
rence of Ambassadors, which had already taken the decision of
July 28th, is the most authoritative and most reliable inter-
pretation of the intention expressed at that time, and that
such an interpretation, being drawn from the most reliable
source, must be respected by all, in accordance with the
traditional principle : ejus est interpretare legem cujus condere.

Even if it were possible to accept the assimilation between
this decision and internal legislation (an assimilation on which
this contention is based) to be well-founded, it will suffice, in
order to reduce this objection to its true value, to observe that
it isan established principle that the right of giving an autho-
ritative interpretation of a legal rule belongs solely to the
person or body who has power to modify or suppressit. Now as
ies been stated above, the Conference ‘of Ambassadors did
_ mot retain this power after the decision of July 28th, 1920, by

which it fulfilled the task entrusted to it. The Conference
itself recognised this in the letters sent by its President to
the Ministers of Poland and Czechoslovakia on December
6th, 1921, in which it makes the following declaration :

“Being unable to revoke a previous decision, it has
decided that no modification can be made in the frontier
line as defined by the Decision of July 28th, failing the
conclusion of a friendly agreement between the interested
parties”.

The same attitude is also found to be adopted in the letter:
of November 13th, 1922, where it is said :

“Tt (.e., the relevant passage of the letter of December
6th, 1921) ‘means that.... the Delimitation Commission
could not compensate Czechoslovakia by allotting to her
territories situated in a sector defined by the Decision
ADVISORY OPINION No. 8. 38

of July 28th, 1920, and awarded by that Decision to

Poland.”

The duties of the Conference, as has already been pointed
out by the Court, had some points in common with those of
an Arbitrator entrusted by two States with the settlement of

a frontier dispute between them. But in the absence of an *:

express agreement between the parties, the Arbitrator is not
competent to interpret, still less modify his award by revising
it. The decision of July 28th, which was accepted by the
Polish and Czechoslovak Governments, contains no mention
of an agreement of this kind. And even leaving out of the
question the principles governing the authoritative interpre-
tation of legal documents, it is obvious that the opinion of the
authors of a document cannot be endowed with a decisive

value when that opinion has been formulated after the drai- -

ting of that document and conflicts with the opinion which
they expressed at that time. There are still stronger grounds
for refusing to recognise the authority of such an opinion
when, as in the present case, a pericd of more than two years
has elapsed between the day on which it was expressed and
the day on which the decision to be interpreted was itself
adopted. How much more reliable is an interpretation of
the decision of July 28th, 1920, based upon the comparison
already made with the so-called Frontiers Treaty of August
roth, 1920, which was concluded only a few days after and
was signed by the same persons as the decision under consi-
deration, and which, by reason of the uninterrupted line which
it gives for the Polish-Czechoslovak frontier, absolutely con-
firms the conlusions at which the Court has arrived ! |

It appears from the foregoing that the frontier was, directly,
or indirectly, fixed in a definitive manner throughout the

whole region of Spisz by the decision of July 28th, 1920. -—.

Nevertheless, provision is made in the second Article of the
decision itself for the possibility of certain modifications.
This Article is worded as follows:

“A Delimitation Commission composed of one repres-
sentative of each of the Principal Allied and Associated
ADVISORY OPINION No. 8. 39

Powers and of Poland and Czechoslovakia shall be
formed within one month from the date of the present
decision in order to mark out locally the frontier line
described above.

The decisions of this Commission shall be binding on
the parties concerned and shall be taken by a majority
of votes ; in the event of an equal division, the President
shall have a casting vote.

The Commission shall be empowered to propose to
the Conference of Ambassadors any. modifications which
it may consider justified by reason of the interests of
individuals or of communities in the neighbourhood of
the frontier line and having regard to special local cir-
cumstances.

” The expenses of the Commission shall be shared
equally by Poland and Czechoslovakia.”

According to the terms of this clause the Commission’s
first duty, mentioned in Article II quoted above, is “to mark
out locally” the line topographically described in paragraph
3 of Article I. Since only the general direction of this line was
indicated, and that on a relatively small scale map, it was
necessary that the Delimitation Commission, in order to mark
out the line locally should have a certain degree of liberty, so
that between the fixed points it might select, in the direction
laid down, the line most suitable, having regard to topo-
graphical features. These are the “‘modifications of detail”?
alluded to in the reservation made in the question submitted
to the Court.

The powers of the Delimitation Commission are not limited
to modifications of this kind. It has, in addition under
Article II, paragraph 3, the power to propose to the Confe-
rence of Ambassadors more important modifications in the
frontier line.

From one point of view this power is fairly wide ; for it is
not subject to any definite limitation (‘The Commission shall
be empowered to propose any modifications”); nothing is
said as regards the time at which such proposals may be
made and there appears to be nothing to prevent their being
ADVISORY OPINION No. 8. 40

made more than once. Since the object of this clause is one
of equity, it must not be interpreted in too rigid a manner.

On the other hand, the Commission can only make propo-
sals ; and every decision resulting in a modification of the line
in accordance with the third paragraph of Article IJ, must
be taken by the Conference of Ambassadors, that is to say,
with the unanimous consent of the Powers represented
therein. This circumstance constitutes an important guaran-
tee for the States to whom territories were allocated by the
decision of July 28th, 1920. All decisions of the Commission,
which is composed of one representative of each of the Prin-
cipal Allied and Associated Powers and: of the two Powers
concerned, all on an equal footing, are taken by a majority
of votes and must keep within the limits of the powers con-
ferred by Article II. The consent of the parties concerned
' is not therefore in any way essential ; however important the
fact of such consent may be when the Conference of Ambassa-
dors is considering whether to adopt or discard a proposal,
from the legal point of view the vote of the majority of the
Commission alone enters into consideration.

Again, the power of the Commission to propose modifica-
tions is materially limited by the fact that any proposal must
be justified by the interests of individuals or communities
in the neighbourhood of the frontier line, and must have
regard to special local circumstances. According to the
terms of the decision itself, both of these requirements must
be satisfied in every case.

Though the Commission and the Conference must have
a considerable amount of discretion under paragraph 3 of
Article IT, if that clause is to be of any utility in practice, it
follows from an analysis of that provision that any diversion
of the frontier line must be of the nature of a “modifi-
cation” and cannot involve a complete or almost complete
abandonment of the line fixed by the decision of July
28th, 1920. |

A word must be said here with regard to the “General
Instructions’ drawn up by the Conference of Ambassadors on
July 22nd, 1920, for the Delimitation Commissions, which
Instructions were subsequently supplemented and amended.

re
, ADVISORY OPINION No. 8. - at

The first chapter of these Instructions (entitled ‘General
Provisions’) contains, amongst others, the following provisions
which require examination in connection with the decision of
July 28th, 1920:

“They shall be fully empowered not only to fix those
portions of the frontier where the line has to be fixed
locally, but also, should one of the States concerned make
a request to that effect and should the Commission con-
sider it expedient, to revise portions indicated by admi-
nistrative boundaries, with the exception of international
frontiers existing in August 1914; in the case of such
frontiers the duties of the Commission will be confined
to the replacing of frontier posts and signs. .

They may also — over and above cases where they
acquire the right to do so under special provisions of the
Treaty — modify the manner in which a locality men-
tioned by name in the Treaty is allocated, provided that
the modification is of small importance and that it
obtains the unanimous consent of the Commission.

They shall endeavour in every case to follow as closely
as possible the definitions given in the Treaties, having
regard wherever possible to administrative boundaries
and local economic interests, to the exclusion of national,
linguistic or religious considerations’.

The Commission formed by the decision of July 28th,
1920, being a Delimitation Commission responsible to the
Conference of Ambassadors, would no: doubt be bound by the
General Instructions. But the latter can only have a subsi-
diary value and can neither extend nor reduce the powers
defined by Article II of that decision. This Article forms an
integral part of the decision itself.

The sovereignty of Poland and Czechoslovakia was extended

_by the decision of July 28th, 1920, to the territories respectively
allocated to them and, except as a result of a further
agreement, cannot be made subject to limitations other than
those arising out of the actual document which established
and recognised such sovereignty. That this is the position
is clearly shown by the fact that, as will be explained
ADVISORY-OPINION No. 8. 42

hereafter, the Conference of Ambassadors, by its decision of
December 2nd, 1921, suspended the execution of the decision
of July 28th, 1920, in order to enable Poland and Czecho-.-
slovakia to conclude by direct negotiation an agreement!
with regard to modifications of the frontier going beyond:
the terms of Article IT.

One more point remains. May the modifications of the
frontier permitted under Article II, paragraph 3, apply
to the whole of the frontier between the two States in the
Spisz district, including the two portions formed by the
former frontier between Hungary and Galicia, or only to
the new dividing line described in the decision itself ?

The Court is of opinion that Article IT only refers to this
latter portion, and that for the following reasons :

By Article II, as has already been stated, the Commission
is, in the first instance, constituted to mark out locally the
line described. The latter is the only line to be marked out ;
for it did not exist before July 28th, 1920, whereas the two
other portions are frontiers which have long been in existence.

It seems natural to construe Article II in the light of the
idea governing its first paragraph, which contains the essential
and necessary provisions. It follows that the whole Article
only relates to this new line. The modifications contemplated
in paragraph 3 can only be necessary as regards this portion
of the frontier line, because this line, which is only indicated
by certain principal points and traced on a small scale map,
may seriously compromise existing reciprocal relations and
may perhaps require rectifications which cannot be described
as simple modifications of detail.

The situation is entirely different with regard to the two
other portions. There we have not merely an administrative
boundary but an international frontier which separated two
States. In the opinion of the Court, which differs from that
adopted by the Delimitation Commission on September 25th;
1922, the frontier between Hungary and Galicia was in August
1914 an international frontier, Galicia being then part of the
Austrian Monarchy. This is proved, e. g. by the Arbitration
Award of September 13th, 1902, with regard to the ‘““Meerauge”
ADVISORY OPINION No. 8. 43

question. Although Austria and Hungary had common
institutions based on analogous laws passed by their legisla-
tures, they were none the less distinct international units.

- In the absence of an express provision, the rule laid down by
the ‘‘General Instructions” above-mentioned with regard to
international frontiers, applies to the portions of the frontier
in the region of Spisz formed by the former Hungarian-
Galician frontier and retains its full force in this respect.
The duties of the Delimitation Commission will therefore
be confined as regards these portions to the replacing of posts
or signs where necessary.

Nevertheless the Court feels obliged to point out that the
Czechoslovak Government, whilst maintaining its standpoint
that the right to make modifications under paragraph 3 of
Article II of the Decision of July 28th, 1920, only extends to
the dividing line described in the decision, has admitted in
‘its legal memorandum that a modification of those portions
of the frontier line formed by the old frontier between Galicia.
and Hungary might take place as a result of a modification
of the line topographically described in the decision of July
' 28th, 1920, that is to say as a result of a modification affect-
ing the points where this line begins or ends.

IT.

It has been established that the Ambassadors’ Conference
by its decision of July 28th, 1920, had, by virtue of the powers /
conferred upon it by the Supreme Council, described and
determined the frontier between the Polish and Czecho-
slovak Republics in the territory of Spisz, whilst reserving,
under Article II, paragraph 3, of that decision, the right to
introduce in the general line thus indicated any modification
proposed by the Delimitation Commission which appeared
“justified by reason of the interests of individuals or of com-
munities in the neighbourhood of the frontier line and having
regard to special local circumstances’.

The Delimitation Commission commenced its work in 1927
and was soon confronted with widely different proposals,
submitted by the Polish and Czechoslovak representatives,
AVIS CONSULTATIF No 8. 44

for the modification of the frontier adopted in the decision
of July 28th. Several meetings between these two commis-
sioners, at which first the French representative and later the
British representative presided, failed to reduce the diver-
gence between the opposing views, and the President of the
Commission was obliged to confine himself to transmitting to
the Ambassadors’ Conference the latest Polish and Czechoslo-
vak proposals with regard to the frontier line in the territory
of Spisz. His letter, written in the name of the Allied Com-
missioners on July 5th, 1921, announces that disagreement
still persists and indicates the considerable extent of the
claims advanced ; it also contains the following statements,
which leave no room for doubt as to the views of the majority
of the Commission :

“The Allied Commissioners are unanimously of the
following opinion:

From a purely economic point of view the Polish pro-
posals would be justified on certain grounds and would be of
advantage for the villages which they affect most directly,
namely: Osturnia/Ostornya, Velky Frankova/Nogy-
frankvagasa/, Jurgov/Szepesgyorka/, Rzepisko/Vojtie-
kovei/, Lapsianko, Kislapos/, Nedecz, Kacwin/Szent-
mindszent/, Ober-Lischna. |

But the Allied Commissioners consider that it is their
duty also to inform the Conference of Ambassadors that
considerations of a military and political nature seem to
be regarded by the parties concerned as of greater interest
than the economic considerations put forward by either
side, and that the true object of the dispute is in reality
the possession of the Northern slope of the Eästern part
of the Tatra, which was given to the Czecho-slovak State

“by the decision of the Conference of Ambassadors of
July 28th, 1920.

On the other hand, in spite of frequently repeated
attempts on the part of the Allied Commissioners to
reconcile the views of the interested parties, it has proved
impossible to effect an agreement even upon a compromise
between the two opposing proposals for the frontier line.
ADVISORY OPINION No. 8. 45

. In these circumstances, having regard in the first
place to the considerable nature of the modifications
proposed by Poland, and in the second place to the rela-
tive importance of the economic arguments adduced,
which have to be considered in conjunction with the
military and political interests involved, the: Allied
Commissioners consider that the modifications claimed
are outside the scope of the discretion left them under
Article II of the decision of July 28th and Chapter I of
the Instructions for Delimitation Commissioners’.

Confronted with this declaration of incômpetence made
to. their delegates by the Allied Commissioners, the two

neighbour States did not give up the attempt to discover some
common ground on which to base a compromise betwéen their
respective claims, and some months later they found an
opportunity of expressing their good will by means of a poli-
tical agreement signed at Prague between the Polish and
Czechoslovak Governments on November 6th, 1921. In an |
annex to this agreement, the High Contracting Parties under-
took to settle the question of the commune of Jaworzina
within a period of six months, by direct and friendly agree-
‘ment.

At this stage, on December 2nd, 1921, a fresh decision
of the Ambassadors’ Conference with regard to the settlement
of the dispute supervened. This decision runs as follows:

“It is decided :
(x) to invite the Polish and Czechoslovak Governmeitts
‘to continue their negotiations with regard to the frontier
in the district of Spisz, with a view to arriving at an
‘agreement in the near future ; : ou
(2) to inform these two Governments that they should
conclude an agreement by January 15th, .1922, :at
-latest ; should they fail to do so, the Frontier Delimi-
tation Commission will proceed. without further delay
to mark out the frontier of Spisz as defined by.the decision :
of the Conference of Ambassadors, dated July 28th, 1920*. \
ADVISORY OPINION No. 8, 46

It is desirable to ascertain what is the exact significance of
this resolution, which the President of the Conference did not
fail to communicate (December 6th) to the Polish and Cze-
chosloyak Ministers in Paris and some days later (December
roth) to the Delimitation Commission itself.

It has been maintained by Czechoslovakia that this Reso-
lution should be regarded purely and simply as the putting
into execution of the previous decision of July 28th, 1920,
in that it considered and discarded the proposed modifica-
tions of the frontier line submitted by the Delimitation Com-
mission under Article II, paragraph 3, of that decision. It
was maintained that the provisions in that Article were ful-
filled in July 1921, and that the right to make proposals
granted to the Commission in respect of the territory of Spisz
had been exercised; and further that failing a friendly
agreement between the two States concerned, the mandate of
this Commission was henceforth confined to the duty of
marking out the frontier, withont making any modification
in the line indicated by the Conference, other than the modi- |
fications of detail entailed by the marking out. It was con-
tended,. therefore, that the frontier was completely and
definitively fixed in the district of Spisz, as well as in those of
Teschen and Orawa, since the anticipated agreement between
the Polish and Czechoslovak Governments had not been
realised within the period provided, as extended on two
successive occasions.

The Court is unable to accept such an uncompromising
point of view. It cannot regard the divergent proposals
made by the Polish and Czechoslovak representatives on
the Delimitation Commission, or the declaration made by the
. President of the Commission in his letter to the Conference
of Ambassadors of Juky 5th, 1921, by which declaration
the Allied Commissioners refused to identify themselves :
with these proposals, as real proposals of the nature
provided for in Article II, paragraph 3, of the decision of
July 28th. All are mere opinions which the Commission
itself has neither approved nor confirmed by vote nor adopted
as its own proposals, and which its President only communi-
ADVISORY OPINION No. 8. 47

cated to the Conference for its information. The: Delimi-
tation Commission therefore had not exhausted the right to
make proposals conferred upon it; and the Conference, no
doubt, could not withdraw the mandate, which it had itself
conferred upon the Commission in the interest of the parties,
without going back on its decision of July 28th, 1920.

‘The Czechoslovak Government again relies on thé fact
that the Resolution of December 2nd, 1921, instructs: the
Delimitation Commission to proceed without delay to mark
out the frontier of Spisz, as defined by the decision of July:

“28th, immediately after the expiration of the time allowed

for the conclusion of a friendly agreemerit between the two
States concerned ? i —
This contention, is not well-founded. First of all, the
word abornement (marking out) used by the Conference
of. Ambassadors has not always, in fact, nor necessarily,
the narrow technical meaning which the Czechoslovak
Government desires to give it. The process of marking out
does not merely consist of the actual placing of posts and
stones which are to indicate the line separating two neigh-
bouring countries ; the expression must be held to include all
operations on the ground. Moreover, this expression cannot,
in the decision of December 2nd, 1921, have the meaning
attributed to it by the Czechoslovak Government. For
marking out must always be preceded by the fixing of the
line. Now, the letter of December 6th, which notifies the
decision above-mentioned, states that the line remains to be
fixed in the region of Spisz. In these circumstances, it is
not possible immediately to commence the marking out.
When, therefore, the Conference of Ambassadors took its
decision of December 2nd, 1921, it merely maintained and
confirmed that of July 28th, 1920, both as regards the duties
which it had entrusted to the Delimitation Commission and
as regards the general definition of the Polish-Czechoslovak
frontier. Being desirous, however, of facilitating and
encouraging the friendly settlement contemplated by the
two States concerned in their agreement of November
6th of the same year, it reminds those States that it is
time that their negotiations should lead to some result and
ADVISORY OPINION No. 8. 48

peremptorily warns them that if an agreement is not arrived.
at within the short time-limit fixed by the Conference, the
strict fulfilment of the decision of July 28th, 1920, can no
longer be delayed; the Delimitation Commission will once
more set to work to mark out the frontier of Spisz as defined
by that decision. The covering letter of the President of the
Conference to the Polish and Czechoslovak Ministers at
Paris, dated December 6th, rg2I, is in no way contrary
to this interpretation, Whilst pointing out that
‘In the districts of Teschén and Orawa, minor modi-
fications made with the unanimous consent of the mem-
bers of the Commission and approved by the Conference,
have been introduced in the frontier line as defined in the
Resolution,”
it states that
“Up to the present the members of the Commission
have not arrived at a similar agreement with regard to
the frontier in the district of Spisz.”

Far from making any reference to the Delimitation Com-
mission having been deprived of its powers in the district
referred to, this letter implies that its activities will continue ;
and this is brought out the more clearly by the fact that the
Conference, in its examination of the Spisz dispute, does not
appear to have considered local circumstances or interests of
individuals or communities in the neighbourhood of the
frontier, with which the right of proposal granted to the
Delimitation Commission under Article II, paragraph 3, of
the decision. of July 28th, 1920, is intended to deal. The
Conference seems to have been solely concerned with main-
taining and justifying, in the light of the political, econdmic
and military interests at stake, the irrevocable nature of
that decision as regards the delimitation properly so-called
of the frontier, in the event of the wished-for agreement
between the two States concerned not materialising :

“The Conference of Ambassadors’’, the above letter
continues, ,,has most carefully considered the economic
arguments presented in support of the opposing views, .
and has also given its attention to the millitary aspect
ADVISORY OPINION No. 8. - 49

which may attach to this question. It is, however,
unable to revoke a previous decision, and has decided that ,
:: no modification can be made in the frontier line as defined |
© by the decision of July 28th, failing the conclusion of'a :
friendly agreement between the interested parties.” |

‘It results from this letter that the ratio decidendi of the

decision expressed therein was the refusal of the Conference
to go back upon the decision of July 28th. In these circum- ~
stances, it follows that Article II still remains in, force, for,
by abrogating it, the Conference would be going back upon
the decision of July 28th — it would thus be doing what it in
terms disclaims in this very letter of December 6th.
_ As the agreement laid down as a condition in this letter of
December 6th was not realised within the period fixed, the
decision of July 28th must be strictly applied in its entirety,
hot only as regards the line indicated therein for the general
direction of the frontier in the region of Spisz, but also as
regards the right of.the Delimitation Commission to propose
modifications which the work on the ground may show to be
necessary, within the scope of Article II, paragraph 3.

In the last place, the Court observes that the provision to
the effect that, on the proposal of the Delimitation Commis-
sion, modifications may be made under the terms of paragraph
3 of Article II of the Decision of July 28th, 1920, may assume
considerable importance for the States concerned ; and, having
regard to the contractual nature with which the provisions
of that decision are endowed, as a result of its formal accept-
ance by the States concerned, very conclusive reasons would be
required to lead to the presumption that the Conference inten-:
ded henceforward to eliminate this possibility. Moreover, it
is, to say the least, somewhat strange that the Conference,
if it intended to abolish the right of the Delimitation Commis-
sion to propose modifications, did not say so unequivocally
in its letter of December roth, 1921, to the Delimitation Com-
mission. It is however impossible to find there any indic-
ation of such'an intention.
ADVISORY OPINION No. 8. 50

IV.

There remains one question to be considered, which Poland,
in the case submitted to the Council of the League of Nations,
expressed in the following terms :

“By his action in accepting on April 23rd, 1921,
the Polish. Declaration relating to the whole Polish-
Czechoslovak frontier line, the Czechoslovak delegate
on the Delimitation Commission bound his Government :

(a) As to the possibility of making territorial changes
in favour of Poland in the Jaworzina district;

_  (b) As to the fact that the final tracing of the fron-
tier line in the Teschen and Orava districts of Silesia
depends on the settlement of the question of the Spisz

(Jaworzina) frontier line.

In signing the agreement with Poland, dated Novem-
ber 6th, 1921 (Annex B), the Czechoslovak Government
undertook to settle amicably the Jaworzina question ;
the exact meaning of this agreement, in conjunction
with subsequent documents, clearly shows that it was a
question of a division of that territory”.

In his oral statement in Court on November 13th, 1923,
the representative of the Polish Government developed this
standpoint. . |

According to the actual language of the preamble of the
request, the question upon which the Court is asked for an
advisory opinion principally concerns the frontier in the region
of Spisz, and the written and oral information supplied bears
almost entirely on this point. Nevertheless the Court feels
obliged to express an opinion upon the Polish case, and conse- -
quently upon the frontiers in the Duchy of Teschen and the
territory of Orava, in so far as the delimitation of the frontier
in those regions and in the territory of Spisz may be.inter-
dependent. In drafting the Request, the Council made a
point of referring expressly to the conclusions of the respect-
ive cases submitted by the two parties, and the discussion
ADVISORY OPINION No. 8, 52

which took place in the Council of the League of Nations,
as well as the general terms in which the question itself is
stated, appear to indicate that the opinion should embrace
the whole. range of the cases submitted.

The history of the case shows that the. delimitation of the
frontier in the three regions has. been dealt. with by the
Supreme Council. and the Ambassadors’ Conference as a
problem having an element of unity in the fact. that
the same parties are concerned and that the frontier
is continuous. Nevertheless, both for the purposes of the
plebiscite proposed in T919 and of the division carried out in
1920, each of the three regions has been considered separately :
in each case an effort has been made to arrive at an equitable
-and definitive solution. Until 1921 no trace is to be found in
the documents of the idea that the frontiers fixed in this
region might form the subject of reciprocal compensation.

The work of delimitation did not go forward with equal
speed in the three regions. The lines indicated in the decision —
of July 28th, 1920, for Teschen and Orava were fixed in detail
by the Commission at its meeting on April 23rd, 1921, and
approved by the Conference of Ambassadors on May 25th
following. Moreover the President of the Conference obser-
ves, in his letter of December 6th, 1921, that :

“At the preserit time, in the territories of Teschen and
Orava the delimitation of the Polish-Czechoslovak
frontier is completed and the marking out of this fron-
tier on the ground is almost terminated. On the other
hand, in the territory of Spisz the frontier has still to be

‘ fixed”.

At the meeting of April 23rd, 1921, above-mentioned,
the Polish Commissioner, after the unanimous adoption of
the two proposals with regard to the frontier line in Teschen
and Orava, read the following declaration :

“The Polish Delegation is glad to be able + to observe
that it has proved possible to introduce certain. moana
-.,tions. in the frontier line by friendly arrangement ;
. recognises the utility of these modifications. from the
point of view of protecting the local economic interests
ADVISORY OPINION No. 8. 52

of the populations near the frontier. In order to safe-
guard these interests, Poland has not hesitated to make
considerable sacrifices. The Polish Delegation has voted
in favour of the Commission’s proposal on condition that
the same conciliatory spirit will prevail in discussions
upon the third sector of the frontier, where Poland con-
fidently hopes to obtain by means of an exchange her

. natural frontier at Jaworzina, a commune upon which
depends the economic existence of five communes of Spisz
allocated to Poland”.

The President of the Commission replied as follows:

“Gentlemen, the Allied Commissioners also hope
that this conciliatory spirit will prevail when we come
to deal with the question of Spisz. This question of
Spisz cannot come up for discussion until it is possible
to go over the ground. The Allied Commissioners desire
to study on the spot the local economic conditions,
before submitting the results of their investigations for
the decision of the Conference of Ambassadors. It is, of
course, understood that in accordance with the conditions
laid down in the decision of July 28th, Article II, the
‘modifications which have just been adopted will be
submitted to the Conference of Ambassadors for its
decision, as also other minor modifications which the
work conducted on the spot may show to be desirable.”

The Czechoslovak Commissioner made no statement,
and the discussion which took place only related to the “‘minor
modifications” alluded to at the end of the President’s
speech.

What is the value of the Polish declaration from the
juridical point of view? The Polish Government regards it
as a condition subsequent upon which the consent expressed
by means of the affirmative vote of the Polish Commissioner
was dependent. The Court cannot accept this view.

The declaration seems rather to be in the nature of an
expression of a mere expectation and not a condition in the
proper sense of the term. But even supposing that the decla-

anne
ADVISORY-OPINION No. 8. 53

ration was made with the intention indicated subsequently by
the Polish Government, and that it could have been under-
stood as such by the Commission, it does not appear that such
a condition, expressed after the vote had been taken, could
have been validly made, or could have been accepted as such
by the Commission, the members of which were not ina
position to take it into consideration when recording their
vote. Itis perfectly clear both from the reply of the President
and from the Polish declaration that the Commission had
before it proposals concerning the frontiers of Teschen and
Orava, within the meaning of Article IT of the decision of
July 29th, 1920, and that the modifications wererecognised as
desirable “from the point of view of protecting the local eco-
nomic interests of the populations near the frontier”. The Com-
mission appears to have been dealing with a matter in regard
to which it was competent to decide, by a majority of votes, to
make proposals which, when adopted by the Conference would
be “binding upon the parties concerned”’. It was not therefore
possible for the interested parties to make conditions.

The Court is not in a position to give an opinion in regard
to the importance of the modifications adopted on April

23rd, 1921, by the Commission, nor upon the question whether

those modifications were extensively or mainly in favour of
’ Czechoslovakia. There is, however, nothing to indicate that
they were considered as a cession of territory, which could only
have been made with the consent of the Governments concer-
ned. On the contrary, it appears that the proposals adopted
on April 23rd were transmitted as they stood to the Conference
of Ambassadors, and the telegram by which the Conference
communicated its decision of May 25th, 10921, runs as follows:
“At its meeting of May 25th, the Conference of Am-
bassadors took the following decisions :
(1) The modifications of the frontier proposed by the
Polish-Czechoslovak Commission in the territories of
Teschen and Orava are approved.

(2) With regard to the further minor rectifications

necessitated by the fixing on the ground of this new
line, the . Delimitation Commission should apply the
provisions of the instructions in force,”’. ©

4
3
ADVISORY OPINION No. 8. . 54

It should be observed: that in this telegram the Conference
uses precisely the expression “modifications’’.
. The Conference therefore approved the proposals uncondi-
tionally. This is altogether natural. What value would a
decision have had which was dependent upon another decision
which the Conference would have had to take at a later date ?
Of a totally different nature is the question of the moral
value of the Polish declaration, in this sense that afterwards,
when the question of the delimitation of Spisz came up,
the Polish concessions in Orawa should be borne in mind.

The defininitive character of the decision of May 25th,
1927, is shown by the fact that the marking out of the lines
thus fixed was then undertaken and almost entirely completed
in the course of that year. The fact that the territories
allocated in this manner have not yet been evacuated by
Poland can be explained by other reasons, and at all events
does not affect the legal point involved.

V.

Was the situation resulting from the decision of May 25th,
1921, modified in consequence of new factors which interve-
ned at the end of 10217, ie. the annex to the political agree-
ment concluded between Poland and Czechoslovakia on
November 6th, and the decision of the Conference of Ambassa-
dors of December 2nd, 1927, together with the letter relating
thereto, dated December 6th ?

By the annex to the political agreement of November 6th,
1921, Poland and Czechoslovakia mutually undertook to
settle “the question of the commune of Jaworzina within a
period of six months by means of a direct and friendly agree-
ment between the two Governments.”

It has been pointed out above that Poland, which had
already asked that the Spisz plebiscite zone should be exten-
ded, had expressed in a letter from M. Paderewski, dated
July 30th, 1920, its grave anxiety with regard to the frontier
defined in that region by the Conference of Ambassadors. It
also appears from the letter of the President of the Delimita-
tion Commission written on July 5th, 1921, to the Conference:
of Ambassadors that
ADVISORY OPINION No. 8. 55

‘Gn the minds of the interested parties, military and
political reasons appear to take precedence of the econo-
mic considerations advanced on both sides, and that the
true subject of the dispute is in reality the possession of
the northern slope of the eastern part of the Tatra, which
was given to Czechoslovakia by the decision of the
Ambassadors’ Conference of July 28th, 1920”. :

These facts, among others, show that the political arrange-
ment in question contemplated modifications of another kind,
and probably more considerable than those falling within the
scope of Article 2 of the decision of July 28th, 1920. At the
meeting of April 23rd, 1921, the Polish Commissioner had
already said that Poland hoped to obtain its natural frontier
at Jaworzina by means of exchange of territories. Further-
more, the Polish proposals transmitted on July 5th, 1921,
to the Conference of Ambassadors in the name of the Allied
Commissioners contemplated the giving in compensation of
considerable territories allotted to Poland in 1920, namely,
the communes of Nedecz and Kacwin (Spisz) and Ober- r-Lichna
(Teschen).

The fact that the annex to the political agreement men- .
tions the question of Jaworzina cannot be considered as a
recognition on the part of the Czechoslovak Government of
the fact that the frontier in the region of Spisz was not
settled. The nature of such an agreement implies that the
parties enter upon negotiations with a free hand; but
without giving up their respective legal standpoints.

Neither the oral nor the written Polish arguments contain
anything to invalidate this view of the Annex to the politi-
cal agreement.

The Principal Allied and Associated Powers’ motive in
intervening in the question of Teschen, Orava and Spisz
was from the outset to ensure the final settlement of the dis-
pute which had arisen between Poland and Czechoslovakia.
It is true that as regards the Principal Powers the political
agreement of November 6th, 1921, was ves inter alios acta
and could not affect the legal situations created by the deci-
sion of July 28th, 1920, nor the frontiers fixed under that
ADVISORY OPINION No. 8. 56

decision. Being anxious, however, to facilitate a friendly
and diréct agreement between the parties regarding the
points in dispute, a form of settlement always preferable to
the intervention of a third party, the Conference of Ambas-
sadors in the letters which it sent on December 6th, 19217,
to the Polish and Czechoslovak Ministers at Paris (confir-
med by the letter of December roth, to the Delimitation
Commission) postponed, in the first place, the execution of
the decision of May 25th, 1921, concerning the regions of
Teschen and Orava, and secondly, the execution of the deci-
sion of December 2nd as regards the territory of Spisz. The
parties were therefore not hindered in their negotiations by
any of the decisions of the Conference. The postponement
granted on December 6th, 1921, until January 15th, 1922,
was, as has already been said, twice extended subsequently,
in the last place to August 6th, 1922.

Furthermore, the decision of December 2nd. and the letters
of December 6th and roth, 1921, establish quite clearly
that, failing a friendly and direct agreement between the
two Governments—that is to say, an agreement outside the
Delimitation Commission—before the expiration of the time
limit granted not only the decision of December 2nd, 1921,
regarding the marking out of the frontier in the region of
Spisz, but also the decision of May 25th, 1921, with regard
to the delimitation of the frontier in the regions of Teschen
and Orava would become ‘immediately operative. The
object aimed at by the Conference of Ambassadors, namely
the fixing of the frontier between Poland and Czechoslovakia,
could be effected either by means of direct agreement between
the parties or by a decision of the Conference, binding upon
the parties under Article II of the decision of July 28th, 1920.
It is therefore difficult to suppose that the Conference intended
by its letter of December 6th, 1921, in the event of the failure
of direct negotiations, to reopen discussion as regards any of
the decisions taken with a view to the final settlement of the
questions of Teschen, Orava and Spisz. On the contrary,
the above-mentioned letter on December roth, makes it
clear that the separate treatment of the questions of the deli-
mitation of the frontier in the three regions was only aban-
ADVISORY OPINION No. 8. 57

doned. conditionally, that is to say, with a view to negotia-
tions to be entered into between the two Governments, and
that the Conference expressly maintained its original stand-
point regarding the reservations made by Poland as to the
evacuations and occupations stipulated by the Commission
in the regions of Teschen and Orava. It follows therefore
that the delimitation of the frontier in Teschen and Orava
is final, both from the point of view of the decision of July
28th, 1920, and from that of the decision of December 2nd—
6th, 1921, and the documents relating thereto.

FOR THESE REASONS
THE COURT IS OF OPINION

that the question of the delimitation of the frontier between —
Poland and Czechoslovakia has been settled by the decision
of the Conference of Ambassadors of July 28th, 7920, which
is definitive,

but that this decision must be applied in its entirety, and
that consequently that portion of the frontier in the region
of Spisz topographically described therein remains subject
(apart from the modifications of detail which the customary
procedure of marking boundaries locally may entail) to the
modifications provided for under paragraph 3 of Article II
of the same decision.

Done in French and English, the French text being autho-
ritative, at the Peace Palace, The Hague, this sixth day of
December, nineteen hundred and twenty-three, in two copies,
one of which is to be deposited in the archives of the Court,
and the other to be forwarded to the Council of the League
of Nations.

(Signed) LODER,
President.

(Signed) À. HAmMARSKJOLD,
Registrar.
